Citation Nr: 0902985	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-17 278A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to 
January 1996, with periods of active duty for training in the 
National Guard from January 1953 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision in 
which the RO denied service connection for prostate cancer.  
The veteran filed a notice of disagreement (NOD) in April 
2007, and the RO issued a statement of the case (SOC) in May 
2007.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2007.  In 
June 2007, the  RO issued a supplemental statement of the 
case (SSOC) , reflecting  the  continued denial of service 
connection for prostate cancer.

The Board notes that, during much of the pendency of this 
appeal, the veteran has been represented by AMVETS, as 
reflected in the February 1996 Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22).  On January 7, 2008, prior to certification of the 
appeal to the Board, the RO received notification from AMVETS 
that that organization was withdrawing its  representation of 
the veteran in this matter.  The Board finds that this action 
was in compliance with 38 C.F.R. §§ 14, 631, 20.608 (2008).  
The veteran has since made no appointment of a representative 
and has not indicated a desire to do so.; hence, the Board 
now recognizes the veteran as now proceeding pro se in this 
appeal.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal  has been accomplished.

2.  Prostate cancer is among the diseases recognized by the 
VA Secretary as  associate with herbicide (to include Agent 
Orange) exposure.

3.  As the veteran did not serve on active duty in Vietnam 
during the Vietnam era (the period from January 9, 1962 to 
May 7, 1975),  he is not presumed to have been exposed to 
herbicides , and the evidence of actual in-service herbicide 
exposure is not persuasive.  

4.  Prostate cancer was not manifested in service, and there 
is no competent evidence or opinion of a relationship between 
active service and the prostate cancer diagnosed many years 
post service (to include medical evidence that prostate 
cancer was manifested to a compensable degree within the 
first post-service year).


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to 
include as due to exposure to herbicide agents, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for prostate cancer, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
February 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of the December 2005 
letter.  

Post rating, a March 2007 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2007 letter, 
and opportunity for the veteran to respond, the June 2007 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and the report of a VA examination 
in December 2006.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and by other veterans who served with him, on 
his behalf.  The Board finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this appeal, the veteran has claimed entitlement to 
service connection for prostate cancer on the basis of in-
service exposure to herbicide agents (to include Agent 
Orange). 

If a veteran was exposed to herbicide agents during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

As indicated above, prostate cancer is among the diseases 
recognized by the VA Secretary as associated with herbicide 
exposure.  In this case, however, the record does not present 
a basis for finding that the veteran was exposed to any 
herbicide agents in service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The veteran's service record shows that he did not serve in 
Vietnam during the period from January 9, 1962 to May 7, 
1975; rather, the veteran served on active duty from February 
1981 to January 1996, with periods of active duty for 
training in the National Guard from January 1953 to February 
1981.  As such, exposure to herbicide agents may not be 
presumed.  Moreover, in this case, there also is no objective 
evidence that the veteran was actually exposed to herbicide 
agents during service.

The veteran contends that, while training at Ft. Drum N.Y. 
(previously Camp Drum) from 1953 through 1978, he was exposed 
to herbicides which had been applied there.  The Board 
acknowledges that thirteen drums of Agent Orange were sprayed 
at Fort Drum, New York, in 1959 on 4 square miles from a 
helicopter spray device.  See DOD Miscellaneous Publication 
33, Information Manual for Vegetation Control in Southeast 
Asia.

However, the record contains no evidence indicating that the 
veteran was involved in the handling, storage, disposal, or 
application of any herbicide agent.  The veteran does not 
contend that his official duties involved contact with 
herbicides, but that herbicides applied at the base in the 
Spring of 1959, prior to his arrival, were still present in 
the atmosphere and on surfaces he came into contact with 
during his assignments there.  

While the veteran is competent to describe observable events 
of service, as well as any injuries or symptomatology 
experienced during service, there is no indication that he 
possesses the competence to identify herbicide agents or 
their residue in the air or on surfaces.  This situation is 
distinguished from the hypothetical case where a veteran 
witnesses the spraying of herbicide agents and comes into 
contact with the spray or residue.  In this case, the veteran 
does not contend that he witnessed the application of 
herbicides at Ft. Drum, or that they were applied while he 
was present.  Rather, he contends that his subsequent 
development of prostate cancer should establish a presumption 
of exposure.  As discussed above, there is no presumption of 
exposure to herbicides outside of the regulatory framework.  
The veteran's assertions with respect to actual exposure are 
purely speculative and do not provide probative evidence of 
actual exposure to herbicides.  

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as 
the RO has) considered the veteran's claim under other 
theories of entitlement.  See, e.g., Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  In this case, however, the record 
does not otherwise provide a basis for a grant of service 
connection for prostate cancer.

The veteran does not contend, and the evidence does not show, 
that he had prostate cancer during service.  Rather, private 
medical records show that the veteran was diagnosed with 
prostate cancer in late 1990's-many years after his last 
period of service.  Because the veteran's prostate cancer was 
not medically shown to have manifested to a compensable 
degree within the first post service year, there is no 
rebuttable presumption of service-incurrence afforded to 
certain chronic diseases, to include malignant tumors.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Additionally,  the Board points out that the fact 
that the veteran's prostate cancer was not diagnosed until 
many years post service is a factor that tends to weigh 
against the claim for service connection.   See, e.g., Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, there also is no competent medical opinion of 
a medical relationship between the veteran's diagnosed 
prostate cancer and any incident of service, to include 
alleged exposure to herbicides therein, and neither the 
appellant nor his representative has identified or even 
alluded to the existence of any such opinion.  

In addition to the medical and other documentary evidence, 
the Board has considered the appellant's assertions advanced 
in connection with the appeal (advanced by and on the 
veteran's behalf), as well as statements submitted by many 
individuals who served with the veteran and attested to his 
presence at Ft. Drum (a fact that has been  conceded.)  None 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the current appeal turns on the questions 
of in service disease or injury  (here, claimed as  exposure 
to herbicides, which none of the accounts could document), 
and medical relationship between such disease or injury and 
service, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  

As indicated above, however, none of the accounts of those 
who served with the veteran provides more than speculation 
with respect to the veteran's actual exposure to herbicides, 
and the service records reflect no other injury or disease 
which could have given rise to current prostate cancer.  
Moreover, as the appellant and those who submitted statements 
on his behalf are laypersons not shown to possess appropriate 
medical training or expertise, they are not competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions as to 
the etiology of the veteran's current prostate cancer have no 
probative value.

As a final point, the Board notes that the veteran has 
submitted several articles documenting the application of 
herbicides at Ft. Drum (again, a fact that has been  
conceded).  However, these articles are general in nature and 
not specific to the veteran's situation; they do not 
establish the veteran's actual herbicide exposure, nor do 
they  purport to establish a link between the veteran's 
prostate cancer and service.  The Board accordingly finds 
that the  probative value of this evidence, on the questions 
of in-service injury or disease, and medical nexus, is 
virtually nil. 

For all the foregoing reasons the Board must deny the claim 
for service connection for prostate cancer, to include as due 
to exposure to herbicide agents.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent and probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for prostate cancer, to include as due to 
exposure to herbicide agents, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


